SHEVIN, Judge.
We affirm the final summary judgment in defendants’ favor. When viewed in the light most favorable to plaintiffs, Sierra v. Shevin, 767 So.2d 524 (Fla. 3d DCA 2000), the facts reveal that defendants had no duty to protect plaintiffs against criminal acts of third parties, see Hinckley v. Palm Beach County Bd. of County Comm’rs, 801 So.2d 193 (Fla. 4th DCA 2001); Gross v. Family Serv. Agency, Inc., 716 So.2d 337 (Fla. 4th DCA 1998), approved sub nom. Nova Southeastern Univ., Inc. v. Gross, 758 So.2d 86 (Fla.2000); Boynton v. Burglass, 590 So.2d 446 (Fla. 3d DCA 1991), and there is no showing that any "special relationship exception applies in this case that would alter this result. Hinckley; Gross; Boynton.
Affirmed.